                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


In re:
         Andre Gentry,                               Case No. 15-20990-beh
                     Debtor.                         Chapter 13


      DECISION AND ORDER DENYING (1) STATE OF WISCONSIN’S
   MOTION TO ALTER OR AMEND THE COURT’S MAY 13, 2020 ORDER
     AND (2) DEBTOR’S MOTION TO MODIFY HIS CONFIRMED PLAN


         The rules used to promote, and occasionally except from, finality and
preclusion in civil cases sometimes don’t yield such a snug fit in bankruptcy
cases, where serial discrete contests can be resolved all within the framework
of a single debtor’s case, yet they are workable. At a next juncture, however,
Code provisions may set a roadblock. This case is an illustration.

                                   BACKGROUND
         Andre Gentry filed his case on February 5, 2015 and filed his Chapter 13
plan the same day. ECF Doc. Nos. 1, 2. His plan did not provide for the
payment of any domestic support obligations. ECF Doc. No. 2, at 2. On April 7,
2015, the State of Wisconsin, Department of Children and Families, filed a
proof of claim, Claim No. 5, and also objected to confirmation of Gentry’s plan,
asserting that the State’s claim, for public assistance overpayment for child
care, was a DSO priority claim under 11 U.S.C. section 507(a)(1)(B). ECF Doc.
No. 24. After a hearing, the debtor filed an amended plan to pay the State’s
claim and resolve the objection. ECF Doc. No. 39. The amended plan
specifically provided:
         Any Domestic Support Obligation under § 507(a)(1)(B) shall be paid
         with all remaining funds. Any § 507(a)(1)(B) claim might not be
         paid in full, as allowed by § 1322(a)(4). . . . Upon completion of the
         payment under the Plan, if there remains any balance on any
         § 507(a)(1)(B) claim, it will be paid by the Debtor after the case is
         over. The debtor acknowledges that, as a Domestic Support



     Case 15-20990-beh       Doc 220   Entered 09/24/20 16:46:32    Page 1 of 12
      Obligation, any § 507(a)(1)(B) claim that remains is non-
      dischargeable. . . .
      Debtors [sic] owe a Domestic Support Obligation to the State of
      Wisconsin – Department of Children and Families in the amount of
      $5,382.13.
Id., at 3. After another unrelated amendment, the court confirmed the debtor’s
plan on August 4, 2015. ECF Doc. No. 49.
      On January 16, 2020, the debtor filed an objection to the State’s Claim
No. 5, based on intervening Seventh Circuit law, In re Dennis, 927 F.3d 1015
(7th Cir. 2019). ECF Doc. No. 185. The debtor urged that that the public
assistance overpayment for child care was not in the nature of support,
because the debtor received money that he was not statutorily entitled to
receive, and so the State’s claim, following Dennis, should be reclassified from
priority to non-priority general unsecured. Id. The State responded, arguing
that the debtor was barred from relitigating the priority status of the State’s
claim, “because the confirmed plan is a final, binding judgment entitled to
preclusive effect.” ECF Doc. No. 187, at 2. The State cited Bullard v. Blue Hills
Bank, 575 U.S. 496 (2015); United Student Aid Funds, Inc. v. Espinosa, 559
U.S. 260 (2010); Adair v. Sherman, 230 F.3d 890 (7th Cir. 2000); and In re
Howe, 913 F.2d 1138 (5th Cir. 1990). The State also pointed to Alvear-Velez v.
Mukasey, 540 F.3d 672 (7th Cir. 2008), to assert that “changes in case law
almost never provide a justification for instituting a new action arising from the
same dispute that already has been litigated to a final judgment.” Id., at 4–5
(emphasis added).
      In reply, the debtor argued, in part, that while a confirmation order may
be final for purposes of appeal, it cannot preclude post-confirmation claim
objections while the Chapter 13 case is open, generally citing Bullard and
Espinosa. ECF Doc. No. 190. The debtor pointed to various provisions of the
Code and Bankruptcy Rules that govern claim objections, without prescribing
deadlines for the same, and distinguished the facts and analysis of Adair in
part by citing to In re Hovis, 356 F.3d 820 (7th Cir. 2004). Id.




     Case 15-20990-beh    Doc 220    Entered 09/24/20 16:46:32     Page 2 of 12
      In the course of pursuing his claim objection, the debtor did not seek
permission to modify his confirmed plan, nor did the State expressly argue
against an opportunity for modification, and so that issue was never before the
Court.
      On May 13, 2020, the Court issued a decision and order, finding the
Seventh Circuit’s intervening decision of In re Dennis to be a sufficient reason
to depart from the law of the case and to sustain the debtor’s objection to the
State’s claim. ECF Doc. No. 195.
      On May 27, 2020, the State filed a motion to alter or amend the
judgment due to errors of fact and law. ECF Doc. No. 199. The debtor filed a
response after an initial hearing at which the Court allowed supplemental
briefing. ECF Doc. No. 200. Also, on August 4, 2020, the debtor filed a motion
to modify his plan, directing that, as of May 13, 2020, the trustee make no
further payments on Claim No. 5 as a priority claim, and that the balance of
the State’s claim “shall be treated as a general unsecured claim and shall share
in any distribution that allowed general unsecured claims are entitled to
receive on a pro rata basis.” ECF Doc. No. 212. The State objected to the
proposed modification, asserting that 11 U.S.C. § 1329 does not authorize a
debtor to modify a confirmed plan to reclassify a claim. See ECF Doc. Nos. 211
and 215.
      The Court held a combined hearing on the State’s motion to amend the
judgment and the debtor’s motion to modify the plan, and now issues this
decision resolving both matters.

                                    DISCUSSION
A.    The State’s Motion to Alter or Amend the May 13, 2020 Order
      1.    Applicable law
      The State’s motion to alter or amend the Court’s prior order was brought
under Federal Rule of Civil Procedure 59(e), incorporated by Bankruptcy Rule
9023. “A Rule 59 motion will be successful only where the movant clearly
establishes ‘(1) that the court committed a manifest error of law or fact, or (2)




     Case 15-20990-beh    Doc 220    Entered 09/24/20 16:46:32    Page 3 of 12
that newly discovered evidence precluded entry of judgment.’” Cincinnati Life
Ins. Co v. Beyrer, 722 F.3d 939, 954 (7th Cir. 2013) (quoting Blue v. Hartford
Life & Accident Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012). Rule 59(e) provides
a narrow avenue for reconsideration: “‘Rule 59(e) allows the movant to bring to
the [] court’s attention a manifest error of law or fact, or newly discovered
evidence. It does not provide a vehicle for a party to undo its own procedural
failures, and it certainly does not allow a party to introduce new evidence or
advance arguments that could and should have been presented to the [] court
prior to the judgment.’” Cincinnati Life Ins. Co., 722 F.3d at 954 (quoting
Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)
(internal citation and quotation marks omitted)).

      2.    Analysis
      While the State captions its motion as one to amend the judgment “due
to errors of fact and law,” the body of the motion focuses solely on argument as
to legal error. Specifically, the State asserts that the Court committed a
manifest error of law by disregarding Espinosa, Bullard, and the Seventh
Circuit’s decision in Germeraad v. Powers, 826 F.3d 962 (7th Cir. 2016), and
by relying instead on contrary authority in Hovis, to reach two conclusions:
(1) that the confirmation order was not a final judgment entitled to preclusive
effect; and (2) that a bankruptcy case is a single, unitary case. The Court will
address each of these allegedly erroneous conclusions in turn.

            a. The preclusive effect of the confirmation order
      In framing its argument, the State describes the Court’s May 13, 2020
decision as holding that (1) a confirmation order is not a final appealable order,
and (2) a confirmation order is not preclusive. See, e.g., ECF Doc. No. 199, at 2
(“Rather than being a final and binding order entitled to preclusive effect, the
Court held that the confirmed plan was merely the law of the case, which
accorded the order a non-final status that is subject to revisiting at the Court’s




     Case 15-20990-beh    Doc 220    Entered 09/24/20 16:46:32    Page 4 of 12
discretion.”);1 id. at 2–3 (describing the Court as holding that “[t]he confirmed
plan was accordingly not a final judgment entitled to preclusive effect”); id. at
4–5 (“[I]t is incontrovertible that an order confirming a plan is a final,
appealable order. . . . It is not merely the law of the case.”).
       The State misapprehends the Court’s ruling. Nowhere in its decision did
the Court conclude that the confirmation order was not a final order, or that it
was not entitled to preclusive effect. Rather, the Court decided that the final
confirmation order ordinarily would be entitled to preclusive effect—as the law
of the case, in accord with Hovis—but that intervening case law provided a
basis to revisit the priority status of the State’s claim.
       On this point, Hovis is not inconsistent with either Bullard or Espinosa.
In Bullard, the Supreme Court examined whether a particular order (an order
denying confirmation of a proposed Chapter 13 plan) was “final” and
appealable for purposes of 28 U.S.C. § 158(a). And Espinosa concerned a
creditor’s challenge to a confirmed plan—brought years after the plan had been
confirmed, fully performed and the debtor discharged—on the basis that the
confirmation order was void under Federal Rule of Civil Procedure Rule
60(b)(4). Neither Bullard nor Espinosa dealt with the type of alleged “collateral
attack” at issue here and in Hovis: a claim objection filed after plan
confirmation, in an open and active case. While Bullard and Espinosa speak to
the preclusive effect of a confirmation order, neither case dictates which

1 Here, the State seems to suggest that only non-final interlocutory orders are subject to the
law of the case doctrine, and that the doctrine has no application to final orders. It is true—at
least within the Seventh Circuit—that “[r]econsideration of a non-final order ‘is governed by the
doctrine of the law of the case.’” In re Kuchenbecker, No. 10-33067-GMH, 2015 WL 5675644, at
*1 (Bankr. E.D. Wis. Sept. 25, 2015) (quoting Santamarina v. Sears, Roebuck & Co., 466 F.3d
570, 572 (7th Cir. 2006)). But the same appears to hold for reconsideration of final orders, see
Galvan v. Norberg, 678 F.3d 581, 587 (7th Cir. 2012). Admittedly, within the bankruptcy
context, there are mixed views on whether the “law of the case” is the proper—or only—doctrine
to govern review of final orders. Compare In re Ranieri, 598 B.R. 450, 455–57 (Bankr. N.D. Ill.
2019) (principles of claim preclusion, rather than law of the case, limit review of final orders in
bankruptcy); In re Xpedior Inc., 354 B.R. 210, 224–29 (Bankr. N.D. Ill. 2006) (both res judicata
and the law of the case bar revisiting a Chapter 11 plan confirmation order); and In re
Contreras, 571 B.R. 789, 792 (Bankr. N.D. Ill. 2017) (the principles of res judicata announced
in Adair do not apply when a debtor “makes an objection [to a claim], as part of their
bankruptcy case in the bankruptcy court,” even after confirmation of a plan).




      Case 15-20990-beh        Doc 220     Entered 09/24/20 16:46:32          Page 5 of 12
preclusion doctrine a court should apply in an ongoing bankruptcy case like
this one—in other words, they do not instruct that the “law of the case” is
inapplicable, and that, for instance, only traditional principles of issue/claim
preclusion instead should apply. They are not, as the State claims, “squarely at
odds” with Hovis.
      On the applicability of Espinosa in particular, a recent bankruptcy case
from within the Seventh Circuit is instructive. See In re Waldschmidt, 605 B.R.
860 (Bankr. N.D. Ind. 2019). In Waldschmidt, the Chapter 13 trustee objected
to a creditor’s untimely claim, which was filed after the debtor’s plan—which
provided for the claim—was confirmed. The creditor asserted that the trustee’s
objection was barred by res judicata, due to the binding nature of the
confirmed plan. The bankruptcy court disagreed, stressing the distinction
between the claims-allowance process and the confirmation process. In
addressing the creditor’s reliance on Espinosa, the court said this:
      Espinosa is readily distinguishable because it involved a challenge
      to the validity of the court’s order confirming the debtor’s plan.
      That is not what the trustee is doing here. The trustee is
      challenging Midwest’s claim; she is not challenging the validity of
      the plan, the order confirming it or seeking to undo any of the
      plan’s provisions. If she is not successful, the claim will be allowed,
      the plan will remain undisturbed and as the holder of an allowed
      claim Midwest will be entitled to share in a distribution. If she is
      successful, Midwest’s claim will be denied, but the plan will still
      remain undisturbed. Either way, a decision concerning Midwest’s
      claim will not change the terms of the confirmed plan; something
      else will have to happen before that occurs.
605 B.R. at 867. The same logic applies here. The Court’s May 13, 2020
decision and order did not change the terms of the debtor’s confirmed plan
(which expressly designated and provided for payment of the State’s claim as a
priority claim under section 507(a)(1)(B)). “Something else”—here, a successful
motion to modify the plan—“will have to happen before that occurs.” Id.
      Finally, neither Bullard nor Espinosa represent a conflict with existing
Seventh Circuit case law at the time Hovis was issued. In 2004 (like now), it
was not questioned that an order confirming a plan was (1) a final, appealable



     Case 15-20990-beh    Doc 220   Entered 09/24/20 16:46:32    Page 6 of 12
order, and (2) entitled to preclusive effect. See, e.g., Matter of Wade, 991 F.2d
402, 406 (7th Cir. 1993) (“Several types of bankruptcy orders are final and
appealable, for example, . . . confirmation of a bankruptcy plan.”); In re Harvey,
213 F.3d 318, 321 (7th Cir. 2000) (“It is a well-established principle of
bankruptcy law that a party with adequate notice of a bankruptcy proceeding
cannot ordinarily attack a confirmed plan. . . . The reason for this is simple and
mirrors the general justification for res judicata principles—after the affected
parties have an opportunity to present their arguments and claims, it is
cumbersome and inefficient to allow those same parties to revisit or
recharacterize the identical problems in a subsequent proceeding.”) (emphasis
added).
      In sum, the State has not established that the Court committed a
manifest error of law. First, the Court did not hold, as the State argues, that a
confirmation order is not a final appealable order, or that such an order is not
ordinarily entitled to preclusive effect. Nor did the Court clearly err by relying
on Hovis (which does not patently conflict with Bullard or Espinosa) to
conclude that the law of the case doctrine—rather than the principles of issue
and claim preclusion—applied in the circumstances.

             b. The nature of a bankruptcy case
      As its second argument, the State asserts that the Court committed a
manifest error of law by concluding that a bankruptcy case is a single, unitary
case. In support, the State juxtaposes Bullard and Germeraad with Hovis, as
presenting mutually exclusive and inherently conflicting descriptions of a
bankruptcy case: as either a single, unitary proceeding, or a collection of
multiple proceedings. See, e.g., ECF Doc. No. 199, at 3 (“After the Seventh
Circuit decided Hovis, the U.S. Supreme Court, in a unanimous decision, held
that—contrary to Hovis—bankruptcy cases are not single, unitary proceedings.
Bullard v. Blue Hills Bank, 575 U.S. 496, 135 S. Ct. 1686, 1692 (2015). Rather,
the Court explained: ‘The rules are different in bankruptcy. A bankruptcy case
involves ‘an aggregation of individual controversies,’ many of which would exist




     Case 15-20990-beh     Doc 220   Entered 09/24/20 16:46:32    Page 7 of 12
as stand-alone lawsuits but for the bankrupt status of the debtor.’ Id.”); id. at 4
(“Bullard and Germeraad make clear that bankruptcy cases are unique. Where
issues of preclusion—as the court said in Hovis—have no role in an ongoing
traditional civil action (a ‘unitary, ongoing proceeding’), there is no single,
unitary proceeding in a bankruptcy case. There are instead a series of
controversies, each culminating in a final, appealable order.”).
      The State characterizes Bullard and Germeraad—both of which examined
whether a particular order was “final” and appealable for purposes of 28 U.S.C.
§ 158(a)—so as to create a false dichotomy. In Bullard, the Supreme Court
observed that there can be several distinct “proceedings” within the life of a
bankruptcy case that can result in final, immediately appealable orders—while
simultaneously recognizing that these discrete and often interrelated
proceedings all take place within the “umbrella” of the single bankruptcy case.
See also Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 586–87
(2020) (“It is thus common for bankruptcy courts to resolve discrete
controversies definitively while the umbrella bankruptcy case remains
pending. . . . [C]ontroversies adjudicated during the life of a bankruptcy case
may be linked, one dependent on the outcome of another.”).
      A bankruptcy case is both a single case initiated by an order for relief,
and a collection of multiple proceedings from which immediate rights of appeal
lie. This is not a “new” concept first articulated in Bullard. See, e.g., Matter of
James Wilson Assocs., 965 F.2d 160, 166 (7th Cir. 1992) (“A bankruptcy
proceeding, in contrast [to ordinary federal litigation], is often a conglomeration
of separate adversary proceedings that, but for the status of the bankrupt party
which enables them to be consolidated in one proceeding, would be separate,
stand-alone lawsuits. Parties to those separate proceedings should not have to
wait for the end of the entire bankruptcy proceeding before they can appeal,
and therefore finality in bankruptcy has been interpreted to embrace the final
decision in any adversary proceeding that, but for its bankruptcy setting,
would be a separate suit.”); Matter of FBN Food Servs., Inc., 82 F.3d 1387, 1392




     Case 15-20990-beh     Doc 220    Entered 09/24/20 16:46:32    Page 8 of 12
(7th Cir. 1996) (“A single bankruptcy case may comprise many separate
controversies, so we have held that a final decision for purposes of § 158(d) is
one that would be immediately appealable in a stand-alone action.”).
      Finality for purposes of bankruptcy appeal should not be conflated with
judicial doctrines designed to prevent relitigation of decided issues. Whether an
order is “final” within the meaning of 28 U.S.C. § 158 is not dispositive of
whether that order later may be revisited—because, for example, intervening
case law has established grounds for prospective relief. Nothing in the Bullard
or Germeraad holdings dictate that the “law of the case” is inapplicable here,
where the debtor’s bankruptcy case is still open and active, and the debtor has
yet to complete his plan payments and receive a discharge.
      For all of these reasons, the State has not established that the Court
committed a manifest error of law by relying on Hovis, which is not contrary to
the holdings of Bullard, Espinosa, or Germeraad, so the State’s motion to alter
or amend the Court’s May 13, 2020 order must be denied.

B.    The Debtor’s Motion to Modify the Plan
      1.    Applicable law
      Modification of a plan after confirmation is governed by 11 U.S.C.
§ 1329(a), which provides:
      At any time after confirmation of the plan but before the
      completion of payments under such plan, the plan may be
      modified, upon request of the debtor, the trustee, or the holder of
      an allowed unsecured claim, to—
            (1) increase or reduce the amount of payments on claims of a
            particular class provided for by the plan;
            (2) extend or reduce the time for such payments;
            (3) alter the amount of the distribution to a creditor whose
            claim is provided for by the plan to the extent necessary to
            take account of any payment of such claim other than under
            the plan; or
            (4) reduce amounts to be paid under the plan by the actual
            amount expended by the debtor to purchase health




     Case 15-20990-beh    Doc 220   Entered 09/24/20 16:46:32    Page 9 of 12
             insurance for the debtor (and for any dependent of the
             debtor if such dependent does not otherwise have health
             insurance coverage) [subject to certain conditions not
             relevant here].
11 U.S.C. § 1329(a).
      Modifications under section 1329(a) are not limitless, but instead are
allowed in only the four limited circumstances identified in the statute. Matter
of Witkowski, 16 F.3d 739, 745 (7th Cir. 1994).

      2.     Analysis
      The State objects to the debtor’s attempt to modify the plan to treat the
remainder of its claim as a general unsecured claim, asserting that section
1329(a) does not authorize the reclassification of a claim (citing In re Nolan,
232 F.3d 528, 532 (6th Cir. 2000) (holding that Section 1329 does not
authorize reclassification of claims); In re Smith, 259 B.R. 323, 327 (Bankr.
S.D. Ill. 2001) (“[T]he Court is without discretion to approve a modification that
falls outside the limits of § 1329(a.)”)). ECF Doc. No. 211, at 4.
      The debtor, in response, asserts that his proposed modification falls
within the scope of section 1329(a)(1), which allows debtors to change the
payment of classes of claims: “The Debtor has done that by modifying his plan
to decrease the future payment of the State’s class of claims (it is a class by
itself) to $0.00 and treating it as a general unsecured creditor.” ECF Doc. No.
214, at 2. The debtor further argues that “[m]odifying a plan to change the
status of a claim is allowed,” citing In re Toliver, 603 B.R. 420 (Bankr. E.D. Wis.
2019), which the debtor describes as “allowing surrender of vehicle and
reclassifying a secured claim as an unsecured claim.”
      The debtor has misinterpreted the court’s ruling in Toliver. In Toliver, the
debtor owned a car that was worth less than the amount of the claim it
secured. Her confirmed Chapter 13 plan provided that the trustee would pay
the secured portion of the claim ($11,525) in full, with interest, and the
unsecured portion of the claim (about $1,850) in full, without interest. The
debtor later moved to modify her confirmed plan, proposing to surrender her




    Case 15-20990-beh     Doc 220   Entered 09/24/20 16:46:32        Page 10 of 12
vehicle in satisfaction of the secured portion of the claim, and to discontinue
trustee payments on that portion of the claim. The court concluded that the
debtor’s proposed modification fell within the scope of section 1329(a)(1),
because it reduced the amount of payments on the creditor’s secured claim to
$0. 603 B.R. at 422. Notably, in distinguishing In re Nolan, the court observed:
      Nolan also finds a limitation on modifying confirmed plans to
      surrender collateral based on its conclusion that § 1329(a)(1) does
      not allow a debtor to reclassify claims from secured to unsecured
      after plan confirmation. Whatever the merits of that conclusion, it
      provides no reason to limit Toliver’s proposed modification, which
      does not purport to reclassify CPS’s secured claim. Rather, the plan
      as modified provides for CPS’s secured claim by surrender of the
      vehicle and pays CPS’s unsecured claim in full, as the plan
      previously provided.
Id. at 423 (emphasis added). Toliver, in short, did not allow a plan modification
to reclassify a claim.
      The debtor has offered no other support for his argument that section
1329(a) allows him to reclassify the State’s claim in the manner proposed—
from priority to non-priority general unsecured—and the Court has found
none. Because the proposed modification does not fall within the scope of the
four limited circumstances identified in section 1329(a), the debtor’s motion to
modify the plan must be denied.
      The outcome here might have been different if the debtor’s confirmed
plan had read differently—if, for example, it had proposed simply to pay “all
allowed § 507(a)(1)(B) priority claims” in full (or in accordance with
§ 1322(a)(4)). But in this instance the debtor expressly classified the State’s
claim as a priority claim under section 507(a)(1)(B). The debtor is bound by
that language, and the limitations of section 1329(a) preclude the debtor from
obtaining the relief he now seeks. Compare In re Willoughby, 324 B.R. 66, 75
(Bankr. S.D. Ind. 2005) (court found cause to reconsider a secured creditor’s
allowed claim in light of new law announced in Till v. SCS Credit Corp., 541
U.S. 465 (2004), “[b]ecause Till represents a significant change in the law that
has prospective application,” and granted the debtor’s motion to amend the



    Case 15-20990-beh     Doc 220   Entered 09/24/20 16:46:32    Page 11 of 12
plan to reduce the interest rate paid on the creditor’s claim on a prospective
basis).

                          CONCLUSION AND ORDER
      In his original claim objection, the debtor presented one question for the
Court to resolve: Are there any exceptions to the applicable finality or
preclusion doctrines that would allow the Court to recognize a change in
precedent concerning the nature of a DSO claim for public assistance
overpayment for childcare? The Court answered yes. The debtor then asked a
different question in his request to modify his confirmed plan: Can the debtor
reclassify a priority claim already expressly provided for in his plan, under
section 1329(a)? The Court answers no.
      For the foregoing reasons,
      IT IS HEREBY ORDERED that the State of Wisconsin’s motion to alter or
amend the Courts May 13, 2020 order is DENIED.
      IT IS FURTHER ORDERED that the State’s objection to the debtor’s
motion to modify his confirmed plan is sustained, and the debtor’s motion to
modify the plan is DENIED.


Dated: September 24, 2020




    Case 15-20990-beh    Doc 220    Entered 09/24/20 16:46:32   Page 12 of 12
